 Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 1 of 13   PageID 236



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISCTRICT OF TENNESSEE
                             WESTERN DIVISION

                                   )
PATRICK WEEKS, BARBARA K.          )
WEEKS, ALICE K. ALT, and           )
MATTHEW A. ALT,                    )
                                   )
     Plaintiffs,                   )
                                   )
v.                                 )     No. 20-cv-2709-TMP
                                   )
DAVARIOUS SANDS, WESTERN           )
FLYER EXPRESS, LLC, and            )
JOHN DOE COMPANY,                  )
                                   )
     Defendants.                   )
                                   )

     ORDER DENYING DEFENDANT’S MOTION FOR MEDICAL EXAMINATION


     Before the court is defendant Western Flyer Express, LLC’s

Motion for Medical Examination of Plaintiff Patrick Weeks, filed

on March 18, 2021. (ECF No. 41.) Weeks filed a response objecting

to the motion on March 31, 2021. (ECF No. 42.) The parties have

consented to the jurisdiction of the United States magistrate judge

under 28 U.S.C. § 636(c). (ECF No. 26.) For the reasons below, the

motion for an independent medical examination is DENIED without

prejudice.

                          I.    FINDINGS OF FACT

     This is a personal injury case. Plaintiffs Patrick Weeks,

Barbara K. Weeks, Alice K. Walt, and Matthew A. Walt filed their

complaint    in    Tennessee   state   court   on   July   9,   2020,   naming
 Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 2 of 13   PageID 237



Davarious Sands, Western Flyer Express, LLC (“Western Flyer”), and

John Doe Company as defendants. (ECF No. 1-2.) Plaintiffs allege

that on July 13, 2019, a vehicle driven by Sands, an employee of

Western Flyer, negligently struck a car driven by Weeks, seriously

injuring both him and Alice K. Alt, a passenger in the car. (ECF

No. 1-2.) Plaintiffs further allege that in addition to being

vicariously liable for Sands’s alleged negligence by virtue of

being his employer, Western Flyer negligently entrusted Sands with

the vehicle. (ECF No. 1-2.) Defendants removed this case to federal

court on September 22, 2020. (ECF No. 1.)

     According to the complaint, Weeks “sustained injuries to his

head, chest, neck, back, hips, and adjacent anatomical structures

which required treatment.” (ECF No. 1-2 at 13.) In his responses

to Defendants’ written discovery requests, served on January 12,

2021, Weeks stated that he:

     sustained multiple injuries as a result of the subject
     motor vehicle crash, including injuries to his head,
     possible concussion, bruising and contusions over his
     body, back, chest, abdomen, feet, legs, left knee,
     cervical spine, thoracic spine, lumbar spine, left-sided
     pain from shoulder to below the waist, hand tremors,
     occasional slurred speech, bruising and swelling over
     various portions of his body, facial swelling, issues
     with memory, word recall, short-term memory and PTSD. In
     addition, since the crash, [Weeks] has suffered from
     gout or gouty arthritis, of which he had no previous
     history.

(ECF No. 41-2 at 8-9.) He also stated that he has only received

conservative medical care for his injuries and that he has only


                                   - 2 -
 Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 3 of 13     PageID 238



sought treatment in Arkansas and Memphis. (ECF No. 41-2 at 9-10.)

He continues to be treated by several providers, including Kenneth

P. Seiter, DPM, and doctors with the Seubold Chiropractic Clinic

and Fort Smith Wellness Center. (ECF No. 41-2 at 9.) Additionally,

Weeks has undergone two neuropsychological evaluations, one by

Gary T. Souheaver, Ph.D., and the other by A.J. Zolten, Ph.D.1 (ECF

No. 42 at 2.) Both examinations occurred in Little Rock, Arkansas.

(ECF No. 42 at 2.) Weeks saw each examiner a single time and did

not receive treatment from either. (ECF No. 42 at 2.)

     Western     Flyer    argues     in    its     motion    that      another

neuropsychological       examination      is     necessary   because       Dr.

Souheaver’s and Dr. Zolten’s reports are inconsistent.2 (ECF No.

41 at 2.) Further, Western Flyer argues that Weeks placed his

mental and physical health in controversy by alleging injuries

including “injuries to his head, possible concussion,                  . . .

occasional slurred speech, . . . issues with memory, word recall,

short-term memory and PTSD” (ECF No. 41 at 2.) In its motion,

Western Flyer requests that Weeks be examined by Dr. John Linck,

Ph.D. (ECF No. 41 at 1.) Dr. Linck is an associate professor in


1According to Weeks, he saw the two examiners at the direction of
Am Trust North America, his employer’s worker’s compensation
insurer. (ECF No. 42 at 2.) The evaluation with Dr. Souheaver
occurred on January 29, 2020, and the evaluation with Dr. Zolten
occurred on July 29, 2020. (ECF No. 42 at 2.)

2Western Flyer does not explain how the reports are inconsistent
in its motion.
                                   - 3 -
 Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 4 of 13   PageID 239



the Neuropsychology Section of the Department of Psychiatry &

Behavioral Sciences at the University of Oklahoma and is based in

Oklahoma City, Oklahoma. (ECF No. 41-1 at 1.)

     Weeks, who resides in Fort Smith, Arkansas, argues that an

additional neuropsychological examination is not necessary because

he has already undergone two neuropsychological examinations. (ECF

No. 42 at 2.) Further, he argues that the examination would be

unreasonable because it would require him to travel nearly 370

miles round trip from his home in Arkansas to Oklahoma City, a

city located more than 450 miles from the forum where this case is

pending. (ECF No. 42 at 4.) Additionally, Weeks argues that Western

Flyer’s proposal for the examination omitted information regarding

the “conditions[] and scope of the examination” as required by

Federal Rule of Civil Procedure 35. (ECF No. 42 at 3.) Finally,

Weeks argues that, in the event this court orders the examination

by Dr. Linck, several conditions should be imposed, namely that

Weeks only be required to discuss the manner of the collision in

general terms, that Weeks have the option to be accompanied by a

companion   (not    associated    with     counsel   for   Weeks)   to   the

examination for support and observation, that nobody else be

allowed to attend the examination, that the examination take place

over only one day for no more than four hours, and that Western

Flyer reimburse Weeks for all travel-related expenses within seven

days of the examination. (ECF No. 42 at 5-6.)

                                   - 4 -
 Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 5 of 13   PageID 240



                              II.   ANALYSIS

     Federal Rule of Civil Procedure 35 supplies the standard a

court should apply when a party requests a medical examination of

the opposing party. The rule provides:

     (a) Order for an Examination.

     (1) In General. The court where the action is pending
     may order a party whose mental or physical condition -
     including blood group - is in controversy to submit to
     a physical or mental examination by a suitably licensed
     or certified examiner. The court has the same authority
     to order a party to produce for examination a person who
     is in its custody or under its legal control.

     (2) Motion and Notice; Contents of the Order. The order:

     (A) may be made only on motion for good cause and on
     notice to all parties and the person to be examined; and

     (B) must specify the time, place, manner, conditions,
     and scope of the examination, as well as the person or
     persons who will perform it.

Fed. R. Civ. P. 35(a). “A plaintiff in a negligence action who

asserts mental or physical injury . . . places that mental or

physical injury clearly in controversy and provides the defendant

with good cause for an examination to determine the existence and

extent of such asserted injury.” Schlagenhauf v. Holder, 379 U.S.

104, 119 (1964); Miller ex rel. Miller v. Dacus, No. 03-2701, 2004

WL 2905392, at *1 (W.D. Tenn. Apr. 22, 2004) (“The Supreme Court

made clear . . . that while some cases are close calls, a plaintiff

in a negligence action who asserts mental or physical injury places

the injury in controversy and establishes good cause for an


                                    - 5 -
 Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 6 of 13        PageID 241



independent medical exam to determine the extent of the claimed

injury.”) (citing Schlagenhauf, 379 U.S. at 119).

     Courts have recognized that even when a defendant in a

personal injury case has a record of plaintiff's medical history,

the defendant may be prejudiced if denied an opportunity to

independently examine the plaintiff. See Funez v. Wal-Mart Stores

E., LP, No. 1:12-CV-0259, 2013 WL 123566, at *7 (N.D. Ga. Jan. 9,

2013)   (“An   independent      medical    examination        is     particularly

appropriate    here   because    Defendant    would      be        prejudiced   in

contesting the nature and extent of Plaintiff's injuries by having

to rely exclusively on Plaintiff's medical records and testimony

from her treating physicians.”); Pauley v. United States, No. 3:12-

CV-08558, 2013 WL 6195730, at *2 (S.D. W. Va. Nov. 27, 2013)

(citing Funez with approval and other cases that reached the same

conclusion). In this personal injury negligence case, Weeks seeks

damages for physical and mental injuries he claims to have suffered

because of the collision. (ECF Nos. 1-2 at 13; 41-2 at 8-9.) That

Weeks has already undergone two neuropsychological examinations

(neither of which was ordered by the defendants as part of this

litigation and are allegedly “inconsistent”) is not dispositive.

See Ford v. Am. River Transp. Co., No. 5:11CV–00094–R, 2012 WL

4049467, at *4 (W.D. Ky. Sept. 13, 2012) (“Whether or not a

plaintiff has previously submitted to an [independent medical

examination] is immaterial if the second exam is ‘neither redundant

                                   - 6 -
 Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 7 of 13          PageID 242



nor invasive.’”) (citing Mitchell v. Iowa Interstate R.R. Ltd.,

No. 07-1351, 2009 WL 2431590 at *2 (C.D. Ill. Aug. 5, 2009)).

Therefore, the court finds that Weeks has sufficiently placed his

physical and mental health in controversy and Western Flyer has

good cause to have him undergo an additional medical examination.

      However, “[t]he decision on whether to issue a Rule 35 order

for   a   mental     examination    ‘lies      soundly    within   the      court's

discretion’” and includes consideration of the location of the

examination. Beightler v. Suntrust Banks, Inc., No. 2:07-cv-02532-

DV, 2008 WL 1984508 at *2 (W.D. Tenn. Apr. 30, 2008) (quoting

Hodges    v.    Keane,   145   F.R.D.   332,    334    (S.D.N.Y.    1993));      see

Vandergriff v. Red Robin Int’l, Inc., No. 1:14-cv-177-SKL, 2016 WL

1735857, at *2 (E.D. Tenn. May 2, 2016) (“Courts have interpreted

Rule 35 to give them broad discretion in determining the details

of the [independent medical examination], such as location.”). The

general rule is that mental or physical examinations should occur

in either the district where the case is pending or the district

where the plaintiff resides. See Plaintiff B v. Francis, No.

5:08CV79–RS/AK, 2009 WL 1360853, at *1 (May 12, 2009); Blount v.

Wake Elec. Membership Corp., 162 F.R.D. 102, 106-07 (E.D.N.C. 1993)

(denying a motion for a mental examination where the requested

examiner was in a city outside of the forum chosen by plaintiff

and   was      “a   substantial    distance     from     his   home”);     but   see

Vandergriff, 2016 WL 1735857, at *2-3 (“[T]hat the requested

                                      - 7 -
 Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 8 of 13   PageID 243



[independent    medical   examination]     is   outside   of   the   judicial

district in which the case is pending, by itself, does not render

the request unreasonable.”). One important policy rationale behind

this presumption is that it “ensures that the examining specialist

is available as an expert witness at trial.” Ornelas v. S. Tire

Mart, LLC, 292 F.R.D. 388, 400 (S.D. Tex. 2013) (citing McDonald

v. Southworth, No. 1:07–cv–217–JMS–DFH, 2008 WL 2705557, at *4

(S.D. Ind. July 10, 2008)). “Although the party seeking the

examination is usually permitted to select the physician to conduct

it, this latitude is not without limit and good cause must be shown

for requiring an examination by a physician outside the judicial

district where the action is pending.” Faynik v. Magical Cruise

Co., No: 6:17-cv-1282-Orl-37TBS, 2018 WL 7360664, at *1 (M.D. Fla.

Aug. 2, 2018) (citing Plaintiff B, 2009 WL 1360853, at *1); see

also Ford, 2012 WL 4049467, at *5.

     Based on the undersigned’s research, it appears that neither

the Sixth Circuit nor this court has addressed how to determine

the location of an independent medical examination. See New v.

Rush Truck Leasing, No. 17-134-HRW, 2018 WL 3236991, at *2 (E.D.

Ky. July 2, 2018) (“There is a dearth of caselaw from . . . the

Court of Appeals for the Sixth Circuit regarding the factors to

consider in determining the location of an [independent medical

examination]. Yet, cases from other circuits reveal that common

sense and a balancing approach are the guiding principles.”);

                                   - 8 -
 Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 9 of 13    PageID 244



Vandergriff,    2016   WL   1735857,   at   *2   (“The   parties    have   not

submitted case law from this Court or from . . . the Sixth Circuit

. . . regarding the factors to consider in determining the location

of an [independent medical examination], and this Court has found

none in its research.”).        That said, the Eastern District of

Tennessee has compiled a list of factors that courts commonly

consider when analyzing proposed Rule 35 medical examinations that

would be “performed outside of the forum district and state.”

Vandergriff, 2016 WL 1735857, at *2-3 (collecting cases that are

“instructive as to the various factors that courts typically

consider and weigh in determining the location of an [independent

medical   examination]”).     The   factors   suggested    by   the   Eastern

District are: (1) “the location of the physician of choice,” (2)

“the undue burden or hardship on the plaintiff based on the

plaintiff's medical conditions,” (3) “the amount and time of travel

that the plaintiff has been willing to undertake on his or her own

while burdened with the physical conditions,” (4) “the specific

evidence from the plaintiff's doctor of the harm that would result

from the travel to the [independent medical examination],” and (5)

“the specific medical expertise needed that is not available

locally.” Id. (citations omitted).

     Western Flyer has requested that this court order Weeks to

attend a neuropsychological examination in Oklahoma City (located

in the Western District of Oklahoma), nearly 400 miles round trip

                                    - 9 -
Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 10 of 13      PageID 245



from his home in Arkansas, all while the matter is pending in the

Western District of Tennessee. The court finds that an order

directing Weeks to attend a neuropsychological examination in

Oklahoma City is not justified. It is true that Weeks states that

he     has   only   sought   conservative    treatment   for   his   injuries,

implying that his conditions would likely not pose an undue burden

on any travel, and that he has visited hospitals across Arkansas

and in Memphis. (ECF No. 41-2 at 8-10.) However, Western Flyer has

not articulated why a neuropsychological examination in Oklahoma

City (and the accompanying 370-mile trip) is necessary in light of

“specific medical expertise needed that is not available locally.”

Vandergriff, 2016 WL 1735857, at *3. Weeks’s chosen forum is the

Western District of Tennessee, a forum that hosts the University

of Tennessee Health Science Center, Methodist University Hospital,

and Baptist Memorial Hospital, among other established medical

institutions.3 See Faynik, 2018 WL 7360664, at *2 (denying a Rule

35 motion for an out-of-forum examination because defendant’s

argument that there were limited neurologists in Orlando was

“inconsistent with the presence of numerous hospitals, medical


3The undersigned recognizes that Memphis, Tennessee, is farther
from Weeks’s hometown of Fort Smith, Arkansas, than Oklahoma City.
However, unlike Oklahoma City, Weeks (and his co-plaintiffs)
selected Memphis as the chosen forum and therefore he has
implicitly consented to travel to this locale. See Ornelas, 292
F.R.D. at 399–400 (“The general rule is that a plaintiff who brings
suit in a particular forum may not avoid appearing for an
examination in that forum.”).
                                    - 10 -
Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 11 of 13       PageID 246



centers, and the University of Central Florida College of Medicine

- all located in [the] large metropolitan area”); Plaintiff B,

2009 WL 1360853, at *2 (denying a Rule 35 motion that would require

plaintiffs to fly to Maryland because, “with two major universities

and several urban areas within the Northern District of Florida,

the Court is certain that another psychiatrist can be designated

who can adequately examine these four plaintiffs”); Blount, 162

F.R.D. at 107 (“It is difficult for the court to believe that there

are no qualified neurologists in the Eastern District of Virginia,

where Plaintiff resides, or in the Eastern District of North

Carolina, where this action was brought.”). Western Flyer has not

provided the court with any evidence that there is not a qualified

neuropsychologist within the Western District of Tennessee who is

“similar in stature, training or quality to those in” Oklahoma

City. Rainey v. Wal-Mart Stores, Inc., 139 F.R.D. 94, 95 (W.D. La.

1991). Moreover, as Weeks points out, Oklahoma City is located

more than 450 miles from this district. See Ornelas, 292 F.R.D. at

400. Because Western Flyer has “neither made an argument that the

physician     they    had   selected   to    conduct    the   examination     was

qualified uniquely in some way, nor [given] ‘any other reason for

the   court   to     deviate   from   the   general    rule   of   allowing   the

examination in the forum chosen by the plaintiff,’” the court finds

that Western Flyer’s request for an examination by Dr. Linck in

Oklahoma City is not well-taken. Koger v. Norfolk S. R.R. Co., No.

                                      - 11 -
Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 12 of 13   PageID 247



1:08-00909, 2009 WL 10688331, at *3 (S.D.W. Va. July 24, 2009)

(quoting Blount, 162 F.R.D. at 107) (limiting the location of Rule

35 examinations to the judicial district            where the case       was

pending, despite being “essentially . . . equivalent in distance”

to the location of defendant’s proposed examiner, because the

plaintiff has an “expectation . . . to remain within the forum in

which he filed the instant action.”).

                            III. CONCLUSION

     As stated above, although Western Flyer has demonstrated good

cause for an additional independent medical examination of Weeks,

it has not established good cause for this court to order that

Weeks attend an examination in Oklahoma City. Therefore, the motion

is DENIED. However, this order does not foreclose Western Flyer

from obtaining an independent medical examination of Weeks by a

medical examiner located within the Western District of Tennessee,

the Western District of Arkansas (where Weeks resides), or a

location in close proximity to those districts. If the parties are

unable to agree on the location of the medical examination, Western

Flyer may file a motion at that time to bring the matter before

the court.

     IT IS SO ORDERED.

                            /s/ TU M. PHAM_________________________
                            Tu M. Pham
                            Chief United States Magistrate Judge

                            April 6, 2021__________________________

                                  - 12 -
Case 2:20-cv-02709-tmp Document 43 Filed 04/06/21 Page 13 of 13   PageID 248



                            Date




                                   - 13 -
